WOODLEY, Judge.
This is an extradition case.
On November 18, 1955, appellant (relator in district court) made application to Hon. J. Frank Wilson, Judge of Criminal District Court of Dallas County, for writ of habeas corpus, alleging that he was illegally restrained of his liberty by the sheriff of Dallas County and others, the nature of the restraint being “Inv. of being a fugitive from the State of Minn.”
The writ was granted and hearing was had on the same day. The appeal is from the order remanding appellant to the custody of the sheriff to be delivered to Gordon Kramer, Agent for the State of Minnesota, to be returned to that state.
Reversal of the order of Judge Wilson is sought upon the ground that the state failed to prove at the hearing that this appellant is or was a fugitive from justice.
At the hearing the state introduced without objection warrant issued by the Governor of Texas dated November 15, 1955, granting the demand of the Governor of the State of Minnesota *236and ordering the arrest of Cletes C. Clark and his delivery to Gordon Kramer, Agent of the State of Minnesota, for return to that state where he was charged by complaint and other papers with the crime of forgery in second degree.
The executive warrant recites that the demand of the Governor of Minnesota was made in pursuance of the Constitution and Laws of the United States and that appellant had taken refuge in this state.
At the habeas corpus hearing Gordon Kramer testified that he was a detective with the St. Paul, Minnesota, Police Department, and identified appellant as Cletes C. Clark who stood charged with forgery in the second degree in the state of Minnesota. He testified further that he was commissioned by the Governor of Minnesota as agent to take into custody “the Relator, Cletes C. Clark” for such offense, and return him to the state of Minnesota.
The foregoing evidence was offered and admitted without objection, and is deemed sufficient to sustain the trial court’s order remanding appellant to custody for extradition under the Governor’s warrant.
'The judgment is affirmed.